 In the MatterofHIGHLAND PARK MANUFACTURING COMPANYandTEXTILE WORKERS UNION OF AMERICACase No. C-1961.-Decided October 17, 1941Jurisdiction:broadcloth and shirting manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Allan R. Rosenberg,for the Board.Mr. T. W. ChurchandGuthrie, Pierce & Blakeney,byMr. W. S.Blakeney,of Charlotte, N. C., for the respondent.Mr. R. R. Lawrence,of Charlotte, N. C., for the Union.Mr. George A. Koplow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Textile Workers Union of America,herein called the Union, the National Labor Relations Board, hereincalled the Board, by the Regional Director for the Fifth Region(Baltimore,Maryland), issued its complaint dated July 11, 1.941,against Highland Park Manufacturing Company," Charlotte, NorthCarolina, herein called the respondent, alleging that the respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8 (1) and (3) and Section 2(6) and (7) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.Copies of the complaint and notice of hearing wereduly served upon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged insubstance (1) that the respondent on or about March 5, 1941, dis-charged O. T. Dewease and since that date refused to reinstate himbecause he assisted the Union and engaged in concerted activities withother employees for the purposes of collective bargaining and othermutual aid and protection; (2) that the respondent from on or about1 Erroneously designated"HighlandParkManufacturingCompany, MillNo. 3" In thecharge.36 N. L.R. B., No. 34.184 HIGHLAND PARK MANUFACTURING COMPANY185December 1940 to the date of issuance of the complaint urged, per-suaded, and warned certain of its employees to refrain from becomingor remaining members of the Union, and kept under surveillance themeetings and meeting places of members of the Union.On or about July 22, 1941, the respondent filed an answer admit-ting the allegations of the complaint concerning the nature and extentof its business but denying the allegations of unfair labor practicesand alleging certain affirmative defenses.Accompanying its answerthe respondent filed a motion to dismiss paragraph 6 of the complaintand a motion in the nature of a request for a bill of particulars inrespect to said paragraph.Pursuant to notice a hearing was begun on July 24, 1941, at Char-lotte,North Carolina, before William P. Webb, the Trial Examinerduly designated by the Chief Trial Examiner, and was then postponedindefinitely in anticipation of settlement of the case by stipulation.On July 24, 1941, the respondent, the Union, and counsel for theBoard entered into a stipulation.The stipulation provides as follows :It is hereby stipulated and agreed by and between the High-land Park Manufacturing Company, hereinafter referred to asthe Respondent, Textile Workers Union of America, hereinafterreferred to as the Union, and Allan R. Rosenberg, Attorney forthe National Labor Relations Board :IUpon charges filed by Textile Workers Union of America, theNational Labor Relations Board, by the Regional Director forthe Fifth Region, acting pursuant to authority granted in Section10 (b) of the National Labor Relations Act, 49 Stat. 449 andpursuant to Article IV, Section 1 of the National Labor RelationsBoard Rules and Regulations-Series 2, as amended, duly issuedits Complaint and Notice of Hearing on July 11, 1941 against theRespondent herein.IIThis Stipulation together with the charges, National LaborRelations Board Rules and Regulations-Series 2, as amended,Complaint and Notice of Hearing, Affidavit as to Service of saidComplaint and Notice of Hearing shall constitute the entirerecord in this_case and may be filed with the Chief Trial Examinerof the National Labor Relations Board, Washington, D. C.IIIAll the parties hereto waive their right to a hearing and to themaking of Findings of Fact and Conclusions of Law by the 186DECISIONSOF NATIONALLABOR RELATIONS BOARDNational Labor Relations Board herein,and to any other orfurther procedure before said Board.IVThe respondent,a North Carolina corporation with its princi-pal place of business at Charlotte,North Carolina, is engagedin manufacturing and selling broadcloth and shirting.It ownsand operates three mills,each separate manufacturing establish-ments.Mill No. 1 and Mill No. 3, hereinafter referred to as theCharlotte plant, are located in Charlotte, North Carolina, andMill No. 2 is located at Rock Hill, South Carolina. In July 1941approximately 250 persons were employed in Mill No. 1, approxi-mately 400 persons in Mill No. 2, and approximately 1250 personsin Mill No. 3.The raw materials used by the respondent at its Charlotte plantin the process of manufacturing average in cost approximately$28,000 per week and consist of cotton,dyestuffs,machinery andmachinery supplies, sizing and starch.These raw materials areshipped to the Charlotte plant of the respondent by rail and truckfrom points in Mississippi,Tennessee,Delaware, New Jersey,Massachusetts,Georgia and Michigan.About 95 percent of thefinished product manufactured by the company at its Charlotteplant is sold and shipped f. o. b. by the mill to customers locatedoutside the State of North Carolina,more than half of theseproducts being shipped to customers in the State of New York andsome to customers in all.the other States and principal cities ofthe United States.The average weekly value of these finishedproducts manufactured at the Charlotte plant of the respondentis approximately$50,000.VTextileWorkers Union of America is a labor organization with-in the meaning of Section 2subdivision 5 of the National LaborRelations Act.VIUpon this Stipulation, and upon the recordherein, and by agree-ment of the partieshereto, the following Order may forthwith beentered by the National LaborRelationsBoard, without furthernotice to the Respondentand with its consent, which is herebyexpresslygranted :1.Respondent, Highland Park Manufacturing Company, itsofficers, agents, successorsand assigns, shall ceaseand desist from(a)Urging, persuading or warning its employeesnot to becomeor not to remain members of the Textile WorkersUnion of Amer- HIGHLAND PARK MANUFACTURING COMPANY187ica or any other labor organization of their own choosing;keepingunder surveillance the meeting places of Textile Workers Union ofAmerica of[sic]any other labor organization among its em-ployees; or in any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to form, join,or assist labor organizations,to bargain collectively through repre-sentatives of their own choosing and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aidor protection.(b)Discouraging membership in Textile Workers Union ofAmerica or any other labor organization of its employees by dis-chargingand refusing to reinstate employees or otherwise dis-criminating in respect to hire or tenure of employment or anyterm or condition of employment or by threats of such discrimina-tion.2.Respondent,the Highland Park Manufacturing Company, itsofficers, agents,successors and assigns shall take the followingaffirmative action to effectuate the purpose and policy of the Na-tional Labor Relations Act.(a)Within ten(10) days of the effective date of this Stipula-tion, offer to Oscar T. Dewease the sum of $959.39, without rein-statement to his former position as an employee of the.HighlandPark Manufacturing Company.(b)Post immediately in conspicuous places at its Charlotteplant and maintain for a period of at least sixty(60) consecutivedays from the date of posting notices to its employees as follows :1.The Highland Park Manufacturing Company, its officers,agents, successors and assigns,will not urge,persuade or warnits employees not to become or not to remain members of TextileWorkers Union of America or any other labor organization oftheir own choosing;will not keep under surveillance the meetingplace of Textile Workers Union of America or any other labororganization of its employees;and will not in any other mannerinterfere with,restrain,or coerce its employees in the exerciseof their right to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection.2.The Highland Park Manufacturing Company has paid toOscar T. Dewease the sum of $959.39,without reinstatement tohis former position as an employee of-the Highland Park Manu-facturing Company.3.The employees of the Highland Park Manufacturing Com-pany are free to become or remain members of any labor organ- 188DECISIONSOF NATIONAL LABOR RELATIONS BOARDization of their own choosing.The Company will not discrimi-nate against any employee because of his membership or activityin the Textile Workers Union of America or any other labororganization of his own choosing.(c)File with the Regional Director of the Fifth Region withinten (10) days from the date of the entry'by the National LaborRelations Board of this Order a report in writing setting forthin detail the manner and form in which it has complied with theforegoing requirements consistent with the provisions of thisOrder.VIIRespondent hereby consents to the entry by the United StatesCircuit Court of Appeals for the appropriate Circuit, upon appli-cation of the National Labor Relations Board, of a consent decreeenforcing the Order of the National Labor Relations Board, inthe form set forth in Paragraph VI above, and hereby waivesfurther notice of the application for such decree.VIIIIt is understood and agreed that this Stipulation embodies theentire agreement between the parties and there is no verbal agree-ment of any kind which varies, alters, or adds to this Stipulation.IXIt is understood and agreed further that this Stipulation issubject to the approval of the National Labor Relations Boardand shall become effective immediately upon receipt of notice.granting such approval.On September 6, 1941, the Board issued an order approving theabove stipulation, making it a part of the record, and, pursuant toArticle II, Section 36, of National Labor Relations Board Rules andRegulations-Series 2, as amended, transferring the proceeding to theBoard for the purpose of entry of a decision and order pursuant to theprovisions of the stipulation.Upon the basis of the above stipulation and the entire record in thecase, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THFJ RESPONDENTHighland Park Manufacturing Company is a North Carolina cor-poration with its principal place of business at Charlotte, North Car- HIGHLAND PARK MANUFACTURING COMPANY189olina, where it is engaged in manufacturing and selling broadcloth andshirting.It owns and operates three mills, each separate manufac-turing establishments. -Mill No. 1 and Mill No. 3, hereinafter referredto as the Charlotte plant, are located at Charlotte, North Carolina, andMill No. 2 is located at Rock, Hill, South Carolina.Raw materialsused by the respondent at its Charlotte plant, averaging in cost ap-proximately $28,000 per week, consist of cotton, dyestuffs, machineryand machinery supplies, sizing, and starch, which are shipped to theCharlotte plant from points outside the State of North Carolina.Thefinished products manufactured at the Charlotte plant average in valueapproximately $50,000 weekly, of which 95 per cent are shipped outsidethe State of North Carolina.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact and stipulation and theentire record in the case, and pursuant to Section 10 (c) of the NationalLabor Relations Act, the National Labor Relations Board herebyorders thatHighland Park Manufacturing Company, Charlotte,North Carolina, its officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Urging, persuading or warning its employees not to become ornot to remain members of the Textile Workers Union of America orany other labor organization of their own choosing; keeping undersurveillance the meeting places of Textile Workers Union of Americaor any other labor organization among its employees; or in any othermanner interfering with, restraining, or coercing its employees in theexercise of their right to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection;(b)Discouraging membership in Textile Workers Union of Amer-ica or any other labor organization of its employees by dischargingand refusing to reinstate employees or otherwise discriminating inrespect to hire or tenure of employment or any term or condition ofemployment or by threats of such discrimination.2.Take the following affirmative action to effectuate the policiesof the Act :(a)Within ten (10) days of the effective date of the above stipu-lation, offer to Oscar T. Dewease the suns of $959.39, without reinstate-ment to his former position as an employee of the Highland ParkManufacturing Company; 190DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Post immediately in conspicuous places at its Charlotte plantand maintain for a period of at least sixty (60) consecutive days fromthe date of posting, notices to its employees as follows :1.The Highland Park Manufacturing Company, its officers,agents, successors and assigns, will not urge, persuade or warn itsemployees not to become or not to remain members of TextileWorkers Union of America or any other labor organization oftheir own chosing; will not keep under surveillance the meetingplace of TextileWorkers Union of America or any other labororganization of its employees; and will not in any other mannerinterfere with, restrain, or coerce its employees in the exercise oftheir right to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection.2.The Highland Park Manufacturing Company has paid toOscar T. Dewease the sum of $959.39, without reinstatement tohis former position as an employee of the Highland Park Manu-facturing Company.3.The employees of the Highland Park Manufacturing Com-pany are free to become or remain members of any labor organ-ization of their own choosing.The Company will not discrim-inate against any employee because of his membership or activityin the Textile Workers Union of America or any other labororganization of his own choosing;(c)File with the Regional Director of the Fifth Region within ten(10) days from the date of the entry by the National Labor RelationsBoard of this Order a report in writing setting forth is detail themanner and form in which it has complied with the foregoing require-ments consistent with the provisions of this Order.MR.GERARD D. REILLY took no part in the considerationofthe aboveDecision and Order.